DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the proton exchange membrane material comprising a polymer according to Formula I and 1A where Ar is at least one aryl group comprising aryl group (1) cited in claim 2; R1 = CF3 (a haloalkyl); R2 includes a flexible hydrocarbon chain and an acidic group, specifically -(CH2)n=5 –R3 where R3= SO3H, a sulfonate group in the reply filed on 9-3-2020 is acknowledged.
Claims 7, 9-11 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-3-2020.
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elected acidic group SO3H is not a super acidic group.
23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 5-25-2021 have been fully considered but they are not persuasive.           The rejection of claims 1-3, 5-6, 8, 22 and 24-27 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R1 to comprise CF3, does not reasonably provide enablement for R1 to comprise any halomethyl or any halo group other than fluorine.  Only F is every used or discussed.          The rejection of claims 1-5, 12, 21, 24-25 and 27 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R2 or R3 comprising an acidic group comprising a sulfonate group, a phosphonate group or a carboxylate group, does not reasonably provide enablement for any acidic group. The specification does not teach using other acid groups.         The rejection of claim 6 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R3 to include a haloalkyl sulfonate group comprising a fluoroalkyl sulfonate group or a halophenyl sulfonate group comprising a fluorophenyl sulfonate group, does not reasonably provide enablement for R3 to include any halo group. Only F is every used or discussed.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5-6, 8, 22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R1 to comprise CF3, does not reasonably provide enablement for R1 to comprise any halomethyl or any halo group other than fluorine. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
       There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: “R1 includes a halomethyl”.
The amount of direction provided by the inventor: the specification only teaches CF3 and only teaches using a fluorine. 
The existence of working examples: There are no working examples.
             and
     The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The claims and the specification only shows when R1=CF3.  There are no working examples.In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The specification discloses sufficient information for one of ordinary skill in the art to use a CF3 for R1 and where the halo alkyl comprises a fluorine. However, the specification does not provide direction on how to use any other perfluoroalkyl group. Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).
Claims 1-5, 12, 21, 24-25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R2 or R3 comprising an acidic group comprising a sulfonate group, a phosphonate group or a carboxylate group, does not reasonably provide enablement for any acidic group. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: “R2… includes an acidic group” or wherein R3 comprises the acidic group”.
The amount of direction provided by the inventor: The specification only teaches acidic groups comprising a sulfonate group, a (halo)(alkyl)(phenyl) sulfonate group, an alkyl phosphonate group or an alkyl carboxylate group.
The existence of working examples:  There are no working examples.
             and
     The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The specification only teaches acidic groups comprising a sulfonate group, a (halo)(alkyl)(phenyl) sulfonate groupa phosphonate group or a carboxylate group.  
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The specification discloses sufficient information for one of ordinary skill in the art for acidic groups comprising a sulfonate group, a phosphonate group or a carboxylate group. However, the specification does not provide direction on how to use other acid groups. Thus, the disclosed claims does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).
Claims 6, 8 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R2/R3 comprising an acidic group comprising a fluoro alkyl sulfonate group, a (fluoro)(alkyl)(phenyl) sulfonate group, an alkyl phosphonate group or an alkyl carboxylate group, does not reasonably provide enablement for any substituted acidic group. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: “R3… a substituted hydrocarbon including at least…” cited in claim 6; “R3 comprises: CF2CF2OCF2CF2SO3H” cited in claim 8 and “wherein the flexible hydrocarbon tether comprises a substitution of –O-” cited in claim 24.
The amount of direction provided by the inventor: The specification only teaches acidic groups comprising a sulfonate group, a (halo)(alkyl)(phenyl) sulfonate group, an alkyl phosphonate group or an alkyl carboxylate group.
The existence of working examples:  There are no working examples.
             and
     The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The specification only teaches acidic groups comprising a sulfonate group, a (halo)(alkyl)(phenyl) sulfonate groupa phosphonate group or a carboxylate group.  The specification does not teach or allow for a substituted hydrocarbon including…or an alkyl carboxylate group” cited in claim 6 and an alkyl ether acidic groups such as CF2CF2-O-CF2CF2SO3H as cited in claim 8. In addition, the specification does not teach how many carbons are allowed when the acidic group is an alkyl sulfonate group, or an alkyl phosphonate group or an alkyl carboxylate group and does not teach how many carbons and fluorines are allowed when the acidic group is a haloalkyl sulfonate group or halophenyl sulfonate group.In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)


The specification discloses sufficient information for one of ordinary skill in the art for acidic groups comprising a sulfonate group, a phosphonate group or a carboxylate group. However, the specification does not provide direction on using other acid groups. Thus, the disclosed claims does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R3 to include a haloalkyl sulfonate group comprising a fluoroalkyl sulfonate group or a halophenyl sulfonate group comprising a fluorophenyl sulfonate group, does not reasonably provide enablement for R3 to include any halo group.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: “R3 to include a haloalkyl sulfonate group or a halophenyl sulfonate group”.
The amount of direction provided by the inventor:  The specification only teaches when the halo group is a fluorine.
The existence of working examples:  There are no working examples.
             and
     The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The specification only teaches when the halo group is a fluorine and does not show or state any other halo options.In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The specification discloses sufficient information for one of ordinary skill in the art to use fluoroine as the halo group.  However, the specification does not provide direction on how using any other halo group. Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).
Claims 6, 8, 12 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected because “a substituted hydrocarbon” does not further limit claims 1 and 5 because the claims do not allow for substitution and allows only for a C2-20 alkyl group or a C2-20 alkyl group having an acidic group.           Claim 8 is rejected because “CF2CF2OCF2CF2SO3H” or “CF2CF2SO3H” does not further limit claims 1 and 5 because the claims do not allow for substitution and allows only for a C2-20 alkyl group or a C2-20 alkyl group having an acidic group.           Claim 24 is rejected because it is unclear what is meant by “a substitution of -O-”.           Claim 24 is rejected because there is no antecedent basis for and does not further limit claim from which the claim depends from because there is no oxygen allowed in claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727